NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit


                                        2007-5096


                      HI-SHEAR TECHNOLOGY CORPORATION,

                                                      Plaintiff-Appellant,

                                            v.


                                    UNITED STATES,

                                                      Defendant-Appellee.


       Peter B. Jones, Jones & Donovan, of Newport Beach, California, argued for plaintiff-
appellant.

       Michael D. Austin, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-appellee.
With him on the brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson,
Director, and Donald E. Kinner, Deputy Director.

Appealed from: United States Court of Federal Claims

Judge Marian Blank Horn
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2007-5096

                     HI-SHEAR TECHNOLOGY CORPORATION,

                                                     Plaintiff-Appellant,

                                         v.
                                 UNITED STATES,
                                                     Defendant-Appellee.




                                 Judgment
ON APPEAL from the       United States Court of Federal Claims

In CASE NO(S).           98-CV-712

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, SCHALL and MOORE, Circuit Judges).


                          AFFIRMED. See Fed. Cir. R. 36.


                                     ENTERED BY ORDER OF THE COURT



DATED: November 8, 2007                    /s/ Jan Horbaly
                                      Jan Horbaly, Clerk